       Case 1:19-mj-00197-SAB Document 32 Filed 11/25/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721
4    Telephone: (559) 487-5561
     Fax: (559) 487-5950
5
     Attorneys for Defendant
6    PABLO VELASQUEZ
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00197-SAB
12                              Plaintiff,
                                                     SEALING ORDER
13               vs.
14    PABLO VELASQUEZ,
15                              Defendant.
16
17
18            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Exhibit B to
19   Defendant PABLO VELASQUEZ’ Motion for Compassionate Release Pursuant to 18 U.S.C.
20   § 3582(c)(1)(A), shall be filed under seal until further order of the Court.
21            IT IS SO ORDERED.
22
     IT IS SO ORDERED.
23
     Dated:      November 25, 2020
24
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                      1
     [Proposed] Sealing Order
